Citation Nr: 0836361	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a low 
back injury.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen a claim for service 
connection for residuals of a low back disability.  In 
January 2008, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The issue of service connection for residuals of a low back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  A claim for service connection for residuals of a back 
injury was denied by the Board in November 1994.

2.  Evidence added to the record since the November 1994 
decision is new and material, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The November 1994 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  The claim for service connection for residuals of a back 
injury is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Claim for Service Connection for Residuals of a 
Back Injury

The original claim for service connection for residuals of a 
back injury was denied by a Board decision in November 1994, 
because the evidence did not show continuity of 
symptomatology since service, and the medical opinions 
linking the veteran's disability to his in-service injury 
were tenuous.  The veteran was notified of the decision and 
his appellate rights, but did not appeal.  Because of this, 
the claim for service connection for a back injury can only 
be reopened if new and material evidence has been submitted 
since the earlier decision.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran attempted to reopen the claim for service 
connection for a back injury in February 2004.  Evidence 
associated with the claims folder since the November 1994 
Board decision includes December 2004 letters from K.A., 
M.D., and a VA provider, both of whom state that they treated 
the veteran and believe his current disability to be "more 
likely than not" due to his in service injury.  In addition, 
the claims file contains a February 2004 letter from D.R., 
M.D., stating that the jeep accident the veteran experienced 
in service "most likely" injured many of the ligaments and 
soft tissues of his back.  Noting the veteran's 1995 
diskectomy, he states that "a normal disk will not rupture; 
but one that has been injured and continues to sustain injury 
will eventually rupture."  He concludes that the jeep injury 
"certainly" culminated in the ruptured disk.   

The Board previously found that the medical opinions in 
evidence which attempted to relate the veteran's back 
disability to service were "equivocal" and did not address 
the lack of treatment for many years after service or the 
intercurrent injuries.  The new statements that the veteran 
has submitted unequivocally relate the cause of his present 
disability to his service.  As such, these letters constitute 
new and material evidence which raises a reasonable 
possibility of substantiating his claim.  The claim for 
service connection for residuals of a back injury is 
reopened.  

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

The issue of service connection for residuals of a low back 
injury is reopened; to that extent only, the appeal is 
granted.


REMAND

As the veteran's claim has now been reopened, the Board finds 
that further development is required.  

As noted above, the veteran contends that he has experienced 
chronic back pain since he suffered a back injury in service 
due to a jeep accident.  The evidence shows that he has been 
treated for a back disability since at least the 1980s and 
that he underwent back surgery in 1995.  The claims file also 
contains evidence of a 2005, post-service, work-related back 
injury.  In addition, there are letters from a VA provider 
and several private physicians relating the veteran's current 
disability to the incident in service.  

As the record contains evidence of an in-service injury and 
competent medical opinions associating the veteran's current 
back disability with that injury, the Board finds that a VA 
examination is warranted in order to clarify the etiology of 
the veteran's disability.   See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any current back disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination of the 
veteran's back and provide a diagnosis 
for any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
question:

Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed disorder began during 
active service or is causally linked to 
any incident of active duty, including 
the jeep accident the veteran describes?  
The examiner should address the effect of 
the November 2005 back injury.

The examiner should provide a rationale 
for any opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




